DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-33 filed 12/2/21 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-33 are rejected on the ground of nonstatutory double patenting as being anticipated by claims 1-5, 8-10, 12-15, 17-21, 23-27, 30-32, 34-37, 39-43, and 45 of US Patent 11,222,306. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims in 11,222,306 recite the same exact limitations with more additional information, meaning the patent is more detailed than the current application. 
Most of the claim language is identical instead of a few instances: In US 11,222,306, they recite additional language about the surface being downwardly angled and the tracks being selected from a group of gliding or roller tracks. In the third limitation, it merely discloses that the ambient light passes through spaces between the merchandise and said individual longitudinal track. In the fourth limitation, the only addition is that the track moves via gravity with respect to the photoresistors. The only minor difference is in the first limitation the current application 17/540650 discloses when the merchandise is removed, the merchandise moves away from the back edge. 
Otherwise, both claim sets recite the same shelf, plurality of photoresistors, a first amount of ambient light, a second amount of ambient light, when a portion of said initial amount of merchandise is removed, the ambient lights being collected to produce an analog signal, and the analog and digital signals are collected and processed to indicate the percentage of said merchandise on said individual longitudinal track. Even the dependent claims are almost identically the same discussing the number of photoresistors being between 4 and 32, photoresistors being disposed at a random distance, photoresistors being more closely spaced near the front edge than the back edge of the shelf, wherein the digital signal is a base numbering system, wherein the digital signal is converted to another signal, further comprising a protective element, wherein the protective element is made of a material that allows light to pass through, wherein the protective element is made of plastic or glass, wherein each photoresistor is provided with a protective element, where the photoresistors are disposed on the PCB, whether the PCB is linear or curved, the thickness of the PCB, and wherein the PCB is flexible.
US Patent 11,222,306 recites the following:
a shelf which comprises a top surface, a back edge and a front edge, wherein said top surface is downwardly angled from the back edge to the front edge, said top surface having disposed thereon on at least one individual longitudinal track having a length and a width on which said merchandise is disposed, said individual longitudinal track being at least one selected from the group consisting of a gravity-feed roller track having rollers disposed in the width and along the length and a gravity-feed gliding track having gliding ribs disposed in the width and along the length configured to allow said merchandise on the top surface thereof to move the gravity along the downwardly angled individual longitudinal track away from the back edge and toward the front edge;
a plurality of photoresistors disposed beneath said individual longitudinal track, wherein ambient light is collected by said photoresistors whether or not said merchandise is disposed on said individual longitudinal track, wherein the total number of photoresistors disposed beneath or along said individual longitudinal track is independent of the actual number of pieces of said merchandise disposed on said individual longitudinal track, and wherein the photoresistors are connected by wires to a plug and thereafter connected to a comparator;
wherein, when an initial amount of said merchandise is on the individual longitudinal track, a first amount of ambient light passing through spaces between the merchandise and said individual longitudinal track is received by each of said plurality of photoresistors;
wherein, when at least a portion of said initial amount merchandise is removed from the individual longitudinal track and said merchandise on said longitudinal track moves longitudinally along the length of the individual longitudinal track via gravity with respect to the photoresistors and a second amount of ambient light is received by at least one of the photoresistors;
wherein the first amount of ambient light and the second of ambient light collected by all of the photoresistors each produces an analog signal that is transmitted through the wires to the plug;
and wherein the analog signals are converted to digital signals by the comparator and the digital signals are collected and processed in a reader and linked to a server to indicate the  percentage of said merchandise on said individual longitudinal track.
Current application 17/540650 recites the following:
a shelf which comprises a top surface, a back edge and a front edge and having disposed thereon on at least one individual longitudinal track having a length and a width on which said merchandise is disposed, wherein when merchandise is removed from the individual longitudinal track the remaining merchandise disposed toward the back edge moves longitudinally away from the back edge and toward the front edge;
a plurality of photoresistors disposed beneath or along said individual longitudinal track, wherein ambient light is collected by said photoresistors whether or not said merchandise is disposed on said individual longitudinal track, wherein the total number of photoresistors disposed beneath or along said individual longitudinal track is independent of the actual number of pieces of said merchandise disposed on said individual longitudinal track, and wherein the photoresistors are connected by wires to a plug and thereafter connected to a comparator;
wherein, when an initial amount of said merchandise is on the individual longitudinal track, a first amount of ambient light is received by each of said plurality of photoresistors;
wherein, when at least a portion of said initial amount merchandise is removed from the individual longitudinal track and said merchandise on said longitudinal track moves longitudinally along the length of the individual longitudinal track a second amount of ambient light is received by at least one of the photoresistors;
wherein the first amount of ambient light and the second of ambient light collected by all of the photoresistors each produces an analog signal that is transmitted through the wires to the plug;
and wherein the analog signals are converted to digital signals by the comparator and the digital signals are collected and processed in a reader and linked to a server to indicate the  percentage of said merchandise on said individual longitudinal track.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-12, 14, 17-19, 21-28, 30, and 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hay (2014/0316916) in view of Brown et al (2005/0190072), Swafford et al (2016/0134930), and Campbell (2014/0114708).
Re Claims 1, 17, 33: Hay discloses comprising:
 a shelf which comprises a top surface, a back edge and a front edge and having disposed thereon on at least one individual longitudinal track having a length and a width on which said merchandise is disposed, wherein when merchandise is removed from the individual longitudinal track the remaining merchandise disposed toward the back edge moves longitudinally away from the back edge and toward the front edge (see [0011, 0081, 0083, 0087] discuss each automated store outlet (ASO) 10 includes one or more bays 22, which may have associated trays 28 thereon, and wherein the bays and/or trays contain items which are removable for purchase, the edges are all design choices);
a plurality of photoresistors disposed beneath or along said individual longitudinal track, wherein ambient light is collected by said photoresistors whether or not said merchandise is disposed on said individual longitudinal track, wherein the total number of photoresistors disposed beneath or along said individual longitudinal track is independent of the actual number of pieces of said merchandise disposed on said individual longitudinal track, and wherein the photoresistors are connected by wires to a plug and thereafter connected to a comparator (see [0162], Figs. 14-18 discloses a sensor rack 108 having one or more sensors disposed therein positioned within the base unit 94 of the tray 92. Photosensors 110, including IR sensor or receivers, may be disposed within one or more of an array of holes 112 sized and configured to receive the photosensors 110. The photosensors 110 are positioned such that there is a photo sensor associated with each tray compartment. Thus, as the item overlies the light sensor 110, the light sensor is occluded from the light source positioned above the tray 92 and the photosensor is not activated (first amount of light). However, once the item is removed, light is received by the photosensor 110 (second amount of light), which generates a signal received by tray circuit board 86, and relayed to main control board 90, and LCS 58. [162] and [177] discuss a slide push unit which pushes the inventory laterally once an inventory is removed, and [0178] discloses a plurality of sensors)
wherein, when an initial amount of said merchandise is on the individual longitudinal track, a first amount of ambient light is received by each of said plurality of photoresistors (see [0162], Figs. 14-18 discloses a sensor rack 108 having one or more sensors disposed therein positioned within the base unit 94 of the tray 92. Photosensors 110, including IR sensor or receivers, may be disposed within one or more of an array of holes 112 sized and configured to receive the photosensors 110. The photosensors 110 are positioned such that there is a photo sensor associated with each tray compartment. Thus, as the item overlies the light sensor 110, the light sensor is occluded from the light source positioned above the tray 92 and the photosensor is not activated (first amount of light). However, once the item is removed, light is received by the photosensor 110 (second amount of light), which generates a signal received by tray circuit board 86, and relayed to main control board 90, and LCS 58. [162] and [177] discuss a slide push unit which pushes the inventory laterally once an inventory is removed, and [0178] discloses a plurality of sensors).
However, Hay fails to explicitly disclose the following: wherein, when at least a portion of said initial amount merchandise is removed from said longitudinal track, the remaining said merchandise on said longitudinal track moves longitudinally via gravity with respect to the photoresistors and a second amount of ambient light is received by at least one of the photoresistors. Meanwhile, Brown discloses:
wherein, when at least a portion of said initial amount merchandise is removed from the individual longitudinal track and said merchandise on said longitudinal track moves longitudinally along the length of the individual longitudinal track a second amount of ambient light is received by at least one of the photoresistors (see [0056, 0093-0096, 0138] discloses ambient light being detected by sensors).
From the teaching of Brown, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise in order for “… an item monitoring system and method… (see Brown Abstract).”
Although Hay and Brown do not explicitly disclose longitudinal, Swafford discloses: 
longitudinal tracks (see [0143] track, [0147] pusher track).
From the teaching of Swafford, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise with Swafford’s disclosure of tracks in order for “… product shelves and on the packages stored on the product shelves (see Swafford Abstract).”
However, Hay, Brown, and Swafford fail to disclose analog signals and digital signals. Meanwhile, Campbell discloses:
wherein the first amount of ambient light and the second of ambient light collected by all of the photoresistors each produces an analog signal that is transmitted through the wires to the plug (see [0051, 0072, 0079, 0080] discloses analog signals and measuring inventory);
and wherein the analog signals are converted to digital signals by the comparator and the digital signals are collected and processed in a reader and linked to a server to indicate the  percentage of said merchandise on said individual longitudinal track (see [0050-0052, 0070-0074] discloses converting to digital signals).
From the teaching of Campbell, it would have been obvious to one of ordinary skill in the art at the effective filing date of Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise with Swafford’s disclosure of tracks with Campbell’s disclosure of analog/digital signals in order “… for tracking consumer interactions with products (see Campbell Abstract).”
Re Claims 2, 18: Hay discloses wherein the plurality of photoresistors is between about 4 and about 32 (see [0180], disclose wherein there is at least one photo sensor 110 disposed relative to each compartment 156 so as to determine when an item has been removed from that compartment 156, see Fig. 23 illustrating 28 compartments 156 in the tray 152 such that there is one photosensor per compartment, then there are between 4 and 32 photosensors).
Re Claims 3, 19: Hay discloses wherein each of the plurality of photoresistors is disposed at a substantially equal distance from one another (see [0172] discloses wherein the photosensors 1908 may be generally equally spaced apart from one another, or arranged in a pattern, where the pattern may have randomly spaced/positioned sensors. Pattern forming array of photo sensors 1908 may correspond with arrangement of compartments in tray 28).
Re Claims 5, 21: Hay discloses wherein the plurality of photoresistors are spaced (see [0174] wherein if a preformed compartment tray is used, the system will provide a predetermined format that specifies the location’s placement of each sensor under each compartment according to that specific style tray, see Fig. 23, wherein the tray has compartments which are narrowly spaced and compartments which are widely spaced and wherein the tray can be positioned in the bay such that the more closely spaced compartments, and thus, the more closely spaced sensors, may be oriented/placed near a front rather than a rear of a shelf if desired). 
However, Hay does not explicitly disclose that the plurality of photoresistors are spaced more closely spaced near a front of the shelf than near a rear of the shelf. Meanwhile, Campbell discloses the plurality of photoresistors are spaced near the front edge of the shelf than near the back edge of the shelf (see [0049] discloses sensors connected across the front of a retail shelf). 
From the teaching of Campbell, it would have been obvious to one of ordinary skill in the art at the effective filing date of Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise with Swafford’s disclosure of tracks with Campbell’s disclosure of being near a front of the shelf in order “… for tracking consumer interactions with products (see Campbell Abstract).”
Re Claims 6, 22: Hay discloses wherein the digital signal is in a base numbering system selected from the group consisting of binary, hexadecimal, octal, decimal or any combinations thereof (see [0019] discloses RFID/NFC signals, [0099] discloses a signal or code from handheld device, [0140] discloses electrically generated signals, [0151, 0162, 0163, 0168, 0176, 0188, 0192] disclose a signal generated, [0126] discloses digital display, [0136] discloses digital measurement, [0187] discloses digital text). 
Re Claims 7, 29: Hay discloses wherein the digital signal is converted to either an RS232 signal in the reader for wireless link to a server, or an RS485 signal in the reader for cable link to a server (see [0094] discloses wherein data is transmitted via wired or wireless signal).
Re Claims 8, 24: Hay discloses further comprising a protective element disposed in association with the plurality of photoresistors (see [0191] discloses sensor tray 136 typically including a cover (protective element) 138, a base 140, and an RFID antenna device 142 sandwiched between cover 138 and base 140 to form a single unit).
Re Claims 9, 25: Hay discloses wherein the protective element is made of a material that allows light to pass there through (see [0016] wherein a polarized sheet of material (also called protective element) may be used to permit light to enter light sensors below items from only a predetermined range of angles, [0161] discloses wherein larger dividers which may be glass, plastic, or other clear or light permeable material. Such platform 106 may be polarized in order to only allow light beams from a light source at a given angle or range of angles, and so as to block light beams that may be reflections or are coming from an external source and could falsely trigger light sensors below platform 106. A polarized platform 106 enables either a visible light source or a nonvisible light source positioned at a desired angle, such as immediately above the tray, to activate photosensors below the tray/platform when an item is removed from compartment).
Re Claims 10, 26: Hay discloses wherein the protective element is made of plastic or glass (see [0016] wherein a polarized sheet of material (also called protective element) may be used to permit light to enter light sensors below items from only a predetermined range of angles, [0161] discloses wherein larger dividers which may be glass, plastic, or other clear or light permeable material. Such platform 106 may be polarized in order to only allow light beams from a light source at a given angle or range of angles, and so as to block light beams that may be reflections or are coming from an external source and could falsely trigger light sensors below platform 106. A polarized platform 106 enables either a visible light source or a nonvisible light source positioned at a desired angle, such as immediately above the tray, to activate photosensors below the tray/platform when an item is removed from compartment).
Re Claims 11, 27: Hay discloses wherein each photoresistor is provided with a protective element (see [0162-0163], Figs. 14-18 disclose a sensor rack 108 having one or more sensors disposed therein is positioned within base unit 94 of tray 92. Photosensors 110, including IR sensors or receivers, may be disposed within one more of an array of hotels/plugs 112 sized and configured to receive photosensors 110. The photosensors 110 are positioned such that there is no photo sensor associated with each tray compartment. In [0168], it discloses wherein a photosensor may be disposed within a plug (Fig. 17), wherein the plug is a housing for the sensor, a protective element).
Re Claims 12, 29: Hay discloses further comprising a printed circuit board (PCB), wherein the plurality of photoresistors are disposed on the PCB in a position selected from the group consisting of embedded in the PCB, on a top side of the PCB, on a bottom side of the PCB, on a lateral side of the PCB, or any combinations thereof (see [0016, 0172] discloses wherein the sensors would comprise infrared light sensors. Dual-sided PCB having infrared sensors on one surface and infrared LED lights on opposite surface may be used).
Re Claims 14, 30: Hay discloses wherein the PCB is of a linear or curved shape (see [0171], Fig. 20, wherein PCB is illustrated as linear or flat board).
Claims 13 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hay (2014/0316916) in view of Brown et al (2005/0190072), Swafford et al (2016/0134930), and Campbell (2014/0114708), in further view of Parsons et al (2007/0057215).
Re Claims 13, 29: Hay discloses wherein the plurality of photoresistors are disposed on a top side of the PCB (see [0016, 0172] discloses wherein the sensors would comprise infrared light sensors. Dual-sided PCB having infrared sensors on one surface and infrared LED lights on opposite surface may be used). However, Hay fails to disclose the PLSs. Meanwhile, Parsons discloses wherein the plurality of light sensors is a plurality of photoresistor light sensors or PLSs (see [0053, 0122] discloses wherein a light detector may be a photodiode, or photoresistor, or some other optical intensity elements having electrical output, whereby the sensory element will have desired optical sensitivity). From the teaching of Parsons, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise with Swafford’s disclosure of tracks with Campbell’s disclosure of analog/digital signals, with Parsons’s disclosure of PLSs in order for “… one or several passive optical detectors sensitive to ambient (room) light for controlling… (see Parsons Abstract).”
10.  	Claims 4 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hay (2014/0316916) in view of Brown et al (2005/0190072), Swafford et al (2016/0134930), and Campbell (2014/0114708), in further view of Eddington, Jr (2014/0278445).
Re Claims 4, 20: Hay discloses wherein each of the plurality of photoresistors is disposed (see [0172] discloses wherein the photosensors 1908 may be generally equally spaced apart from one another, or arranged in a pattern, where the pattern may have randomly spaced/positioned sensors. Pattern forming array of photo sensors 1908 may correspond with arrangement of compartments in tray 28). However, Hay does not explicitly disclose that the plurality of photoresistors is disposed at a random distance from one another. Meanwhile, Eddington discloses wherein each of the photoresistors is disposed at a random distance from one another (see claim 10 discloses random spacing and non-uniform spacing). From the teaching of Eddington, it would have been obvious to one of ordinary skill in the art at the effective filing date of Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise with Swafford’s disclosure of tracks with Campbell’s disclosure of analog/digital signals, with Eddington’s disclosure of randomly spaced sensors in order “… to receive sensor signals… (see Eddington Abstract).” 
11.	Claims 15-16 and 31-32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hay (2014/0316916) in view of Brown et al (2005/0190072), Swafford et al (2016/0134930), and Campbell (2014/0114708), in further view of Zhou (8,040,426).
Re Claims 15, 31: However, Hay, Swafford, Campbell, and Brown fail to disclose the PCB thickness. Meanwhile, Zhou discloses wherein the PCB is of a thickness of from about 0.5 mm or less to 10 mm (see col.3, lines 25-50 discloses having PCB having sensors, col.3 lines 25 to col.4, line 36 discloses PCB being flexible and having thickness of 0.5 mm or less). From the teaching of Zhou, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise with Swafford’s disclosure of tracks with Campbell’s disclosure of analog/digital signals, with Zhou’s disclosure of PCB thickness in order for “… automatic focusing (see Zhou Abstract).”
Re Claims 16, 32: However, Hay, Swafford, and Brown fail to disclose the PCB flexibility. Meanwhile, Zhou discloses wherein the PCB is flexible (see col.3, lines 25-50 discloses having PCB having sensors, col.3 lines 25 to col.4, line 36 discloses PCB being flexible and having thickness of 0.5 mm or less). From the teaching of Zhou, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Hay’s shelf and photoresistors with Brown’s disclosure of ambient light and removal of merchandise with Swafford’s disclosure of tracks with Campbell’s disclosure of analog/digital signals, with Zhou’s disclosure of PCB flexibility in order for “… automatic focusing (see Zhou Abstract).”







Conclusion
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Li (Design and Investigation of RFID Technology Based Smart Shelves, NPL) is found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /NATHAN C UBER/   Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
/Fawaad Haider/
Examiner, Art Unit 3687